Title: To James Madison from Jonathan Russell, 9 January 1816
From: Russell, Jonathan
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Stockholm
                            9th Jany 1816
                        
                    
                    I had the honour to address to you a letter on the 15th. of february last, to which I have not hitherto had the satisfaction of receiving a reply.
                    I have this day requested the Secretary of State to obtain your consent to the suspension or termination of my mission to Sweden. Independent of the reasons stated to him, in favour of this procedure, and which, it is believed, have already, at my instance, been communicated to you, by Mr Gallatin and Mr Clay, and deemed sufficient, I have one of a peculiar character, improper perhaps to be committed to an official dispatch, but which, I persuade myself, will not, on that account, plead the less powerfully on my behalf. To your delicacy & sensibility I frankly address it.
                    I have a matrimonial engagement which ought already to have been performed and the execution of which cannot be longer delayed consistently with my honour & my happiness.
                    I will dare to remind you that, nearly five years since, while in the service of your administration, at Paris, I was bereaved of the partner of my youth and the mother of my Children, and to hope that to this service I am not to ascribe the protraction of the cheerless and comfortless condition to which I have thus been reduced.
                    
                    I am at a time of life when time is precious, and the morrow uncertain. My Children stand in need of maternal care and tenderness. I will not doubt therefore that I shall find in your feelings an advocate for my own.
                    I should feel wretched if my request should cause you any inconvenience or regret. I should be driven to dispair if you should not accord it.
                    I am sensibly alive to all the claims which your kindness and confidence have formed on my gratitude, and it will be the chief pride & pleasure of my life to acknowledge and, as far as may be in my power, to discharge them. Accept, I pray you, the assurance of the Most profound respect of Sir Your grateful & faithful servant
                    
                        
                            Jona Russell
                        
                    
                